Case 1:13-cr-00508-DLC Document 81-1 Filed 06/28/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Judgment Creditor,

v. 13 CR 508-002 (DLC)
KEITH BUSH, FINAL ORDER
OF GARNISHMENT
Defendant and
Judgment Debtor,
and

PRINCIPAL FINANCIAL GROUP,
PRINCIPAL FUNDS, and PRINCIPAL LIFE
INSURANCE CO.,

Garnishees,

 

 

WHEREAS, pursuant to the Mandatory Victim Restitution Act, 18 U.S.C. § 3613, and the
Federal Debt Collection Procedure Act, 28 U.S.C. § 3205, the United States sought, obtained, and
served a writ of garnishment on the Principal Financial Group, Principal Funds, and Principal Life
Insurance Co. (“the garnishees”) for substantial nonexempt property belonging to or due the
defendant-judgment debtor, Keith Bush (Dkts. 74 and 78);

WHEREAS, the garnishee Principal Life Insurance Company answered that it has Bush’s
Traditional Individual Retirement Account (“IRA”) number ending in 6961 with an approximate
value of $70,847 subject to market fluctuation in its possession, custody, or control (Dkt. 79);

WHEREAS, the United States served Bush with the garnishment process (Dkt. 80), but he
has neither claimed an exemption nor requested a hearing or objected to the garnishee’s answer,
and the statutory time-period in 28 U.S.C. § 3202(d) and 3205(c)(5) to do so has expired; and

WHEREAS, as of June 28, 2021, Bush owes $1,051,059 in restitution;

Final Order of Garnishment - Page 1

 
Case 1:13-cr-00508-DLC Document 81-1 Filed 06/28/21 Page 2 of 2

IT IS HEREBY ORDERED that the garnishee, PRINCIPAL LIFE INSURANCE
COMPANY, shall liquidate securities as needed to pay to the Clerk of Court within 15 days from
the date of this order the nonexempt property it has in its possession, custody, or control belonging
to or due the defendant-judgment debtor, KEITH BUSH, namely 100% of the full liquidated value
of his IRA number ending in 6961, less any deductions required by law, with no withdrawal
penalty. See 18 U.S.C. § 3613; United States v. Irving, 4452 F.3d 110, 126 (2d Cir. 2006) (MVRA
permits the government to garnish assets held in a retirement account, including an IRA, to satisfy
a restitution order); and United States v. Novak, 476 F.3d 1041, 1062 (9th Cir. 2006) (involuntary
court-ordered distributions from retirement accounts to pay criminal restitution are not subject to
additional tax or penalty for early withdrawal).

Payments should be made to “Clerk of Court” with “No. 13 CR 508-002” written on the
face of each payment and mailed to the United States District Court, 500 Pearl Street, Room 120,
New York, New York 10007, Attn: Cashier.

Dated: New York, New York
, 2021

 

UNITED STATES DISTRICT JUDGE

Final Order of Garnishment - Page 2

 

 

 
